DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 2/3/2020 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on 3/31/2020 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Double Patenting
4.    A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 80 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No.10,548,471 B2 This is a statutory double patenting rejection.
Instant application 16/780,773
Regarding claim 80, A method of reducing the risk of a loss of eyesight in human patients due to retinal diseases, comprising: obtaining eye-health information from a first patient, the eye-health information including retinal data obtained by an instrument and at least three of the group consisting of eye color, age, gender, smoking status, medical status, previously diagnosed eye disease, intake of nutritional supplements, genetic information, and diet; transmitting the eye-health information associated with the first patient to a central host; based on statistical analysis of other eye-health information from a plurality of patients that is stored in a storage device accessible by the central host, determining a risk assessment for the first patient by use of the eye-health information from the first patient; and in response to the risk assessment, providing the first patient with a treatment recommendation.
U.S.Patent  No. 10,458,471B2
Regarding claim 11, A method of developing recommendations for addressing eye- health problems, comprising the acts of. obtaining information from a patient at a remote location having a computer linked to macular-pigment measurement device and to a peripheral device, the information being received from the patient via the macular-pigment measurement device and the peripheral device, the information including 
5.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 75,77-79 are rejected on the ground of nonstatutory obviousness -type double patenting as being unpatentable over claim 1,3-5 are  respectively U.S.Patent  No 10,548,471 B2.
Although the conflicting claims are not identical they are not patentable distinct from each other because the instant claims are anticipated by the patented claims.
The claims of the instant application corresponds to the patented claim as follows:
Instant application 16/780,773
 Regarding claim 75, An eye health measurement and storage system, comprising: a macular-pigment receiving system including a computer coupled to a macular-pigment measurement machine and to a peripheral device, the macular-pigment measurement machine receiving macular-pigment data from a patient, the macular-pigment measuring machine transferring the macular-pigment data to the computer, the wherein based on the macular-pigment data and information received from the patient at the macular-pigment receiving system, the stored information is used to provide a recommendation to the patient of a nutritional formulation that includes carotenoids.    
 Regarding claim 77, The system of claim 75, wherein the stored information forms part of a medical record for the patient.  
 Regarding claim 78, The system of claim 75, the peripheral device is a biometric receiving device for receiving identification information.  
 Regarding claim 79, The system of claim 75, wherein the peripheral device is a phone.   
U.S.Patent  No. 10,548,471 B2
 Regarding claim 1, An eye health measurement and storage system, comprising: a macular-pigment receiving system including a computer coupled to a macular-pigment measurement machine and to a peripheral device, the macular-pigment measurement machine receiving macular-pigment data from a human patient, the macular-pigment measuring machine including at least one processor for enabling the transfer of the macular-pigment data to the computer, the peripheral device receiving information from the patient; and a central host remotely located from and coupled to the at least one wherein the information is used to provide a recommendation for the patient of a first carotenoid mixture or a second carotenoid mixture, the second carotenoid mixture being different from the first carotenoid mixture.
 Regarding claim 3, The system of claim 1, wherein the information forms part of a medical record for the patient that is stored at the central host.  
Regarding claim 4, The system of claim 1, the peripheral device is a biometric receiving device for receiving identification information.  
Regarding claim 5, The system of claim 1, wherein the peripheral device is a phone.
Claim Rejections - 35 USC § 103
5.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 75-93 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gierhart et al (2010/0241450 A1) in view of Gellermann et al (2006/0134004 A1).
 Regarding claim 75, Gierhart et al discloses , an eye health measurement and storage system (10) , comprising: a macular-pigment receiving system (22a) including a computer (20a) coupled to a macular-pigment measurement machine and to a peripheral device, the macular-pigment measurement machine receiving macular-pigment data from a patient, the macular-pigment measuring machine transferring the macular-pigment data to the computer, the peripheral device receiving information from the patient; and a central host remotely located from and coupled to the macular-pigment receiving system, the central host having access to stored information from a plurality of patients, the stored information including the macular-pigment data and at least three of the group consisting of eye color, age, gender, smoking status, previously diagnosed eye disease, intake of nutritional supplements, genetic information, and diet; wherein based on the macular-pigment data and information received from the patient at the macular-pigment receiving system, the stored information is used to provide a recommendation to the patient  (paragraph 0077-paragraph 0183).
Gierhart et al discloses all of the claimed limitations except  a nutritional formulation that includes carotenoids.
However, Gellermann discloses a nutritional formulation that includes carotenoids (paragraph 0002).
 It would have been obvious to one of ordinary skill in the art at the time of invention wad made to provide of teaching a nutritional formulation that includes carotenoids in to 
 Regarding claim 76, Gierhart et al discloses, wherein the central host(15 and 13)  includes a website that is configured to receive the information for the plurality of patients.  
Regarding claim 77, Gierhart et al discloses, wherein the stored information forms (14) part of a medical record for the patient.  
Regarding claim 78, Gierhart et al the peripheral device is a biometric receiving device for receiving identification information (34).  
Regarding claim 79., Gierhart et al wherein the peripheral device is a phone (paragraph 0002).  
 Regarding claim 80, Gierhart et al discloses  a method of reducing the risk of a loss of eyesight in human patients due to retinal diseases, comprising: obtaining eye-health information from a first patient, the eye-health information including retinal data obtained by an instrument and at least three of the group consisting of eye color, age, gender, smoking status, medical status, previously diagnosed eye disease, intake of nutritional supplements, genetic information, and diet; transmitting the eye-health information associated with the first patient to a central host; based on statistical analysis of other eye-health information from a plurality of patients (paragraph 0059, i.e., patient to be placed in subgroup) that is stored in a storage device (14) accessible by the central host, determining a risk assessment for the first patient by use of the eye-health information from the first patient (paragraph 0077-paragraph 0183).  

However, Gellermann discloses a nutritional formulation that includes carotenoids and in response to the risk assessment, providing t patient with a treatment recommendation (paragraph 0002).
 It would have been obvious to one of ordinary skill in the art at the time of invention wad made to provide of teaching a nutritional formulation that includes carotenoids and  in response to the risk assessment with a treatment recommendation in to the , Gierhart et al  an eye health measurement and storage system  for the purpose of lipofuscin is excited as taught by Gellermann et al (paragraph 0013).
 Regarding claim 81, Gierhart et al discloses instrument is a macular-pigment measurement machine for receiving macular-pigment data from the patient (paragraph 0058).  
Regarding claim 82, Gierhart et al discloses wherein the instrument is a funds camera.  
Regarding claim 83, Gierhart et al discloses wherein the previously diagnosed eye disease is diabetic retinopathy (paragraph 0007).  
Regarding claim 84, Gierhart et al discloses wherein the medical status includes information regarding diabetes (paragraph 0007).  
Regarding claim 85, combination of Gierhart et al in view of Gellermann et al discloses wherein the treatment recommendation includes a recommendation for a first carotenoid mixture to increase the macular pigment of the first patient.  

Regarding claim 87, Gierhart et al discloses wherein the obtaining the eye-health information from the first patient includes receiving information a peripheral device that is coupled to the computer 20 (paragraph 0080).  
Regarding claim 88, Gierhart et al discloses wherein the computer (20) is wirelessly linked to the peripheral device (figure 3).  
 Regarding claim 89, Gierhart et al discloses wherein the peripheral device is a biometric receiving device for receiving identification information (paragraph 0033 and paragraph 0043).  
Regarding claim 90, Gierhart et al discloses wherein the instrument is one of a group consisting of a scanning laser opthalmoscope, a reflectometry device, a flicker photometry device, autofluorescence device, a Raman-scattering device, an anomalscope, and a modified funds camera (paragraph 0049).  
Regarding claim 91, Gierhart et al discloses, wherein the treatment recommendation includes a nutritional formulation with carotenoids (paragraph 0032).  
Regarding claim 92, Gierhart et al discloses wherein the carotenoids in the nutritional formulation include zeaxanthin (paragraph 0032).   
Conclusion
6.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/3/2022